Exhibit 10.2

THIS AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT (the “Agreement”), dated as
of October 31, 2015, is entered into by and between NORTHSTAR REALTY FINANCE
CORP., a Maryland corporation (“NRF”), and NSAM J-NRF LTD, a Jersey limited
company (“Asset Manager”). Each capitalized term used in this Agreement shall
have the meaning ascribed to such term in Schedule A.
RECITALS
WHEREAS, on June 30, 2014 (the “Initial Effective Date”), in connection with the
spin-off of NRF’s asset management business, NRF retained Asset Manager as its
exclusive provider of management and related services on the terms and
conditions set forth in the Asset Management Agreement, dated as of June 30,
2014, between NRF and Asset Manager (the “Original Management Agreement”); and
WHEREAS, NRF has announced a spin-off of its European real estate business to
NorthStar Realty Europe Corp. (“NRE”) and, immediately upon the distribution
effectuating the spin-off, NRF and Asset Manager desire to amend and restate the
Original Management Agreement on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:
1.Duties of Asset Manager.
(a)    NRF hereby appoints Asset Manager as of the Effective Time to continue to
act as its asset manager and attorney-in-fact under the terms of this Agreement.
Asset Manager shall provide, either directly or through its Affiliates
(“Affiliated Entities”) or, to the extent permitted under this Agreement through
third parties, acquisition, disposition, financing, portfolio management,
property management, construction, development, stockholder services,
communication, offering, corporate governance, overhead and other administrative
services, such as accounting and investor relations, to NRF and its subsidiaries
and other similar services as may be agreed to from time to time by the parties
in writing (the services to be provided, collectively referred to as the
“Services”), including those described on Exhibit A annexed hereto, subject to,
in all cases and in every respect, the supervision and management of the board
of directors of NRF (the “Board of Directors”) for the period and upon the terms
herein set forth, and, without limitation, in accordance with (i) the investment
objectives, policies and restrictions from time to time set forth by the Board
of Directors and (ii) all applicable federal, state and local laws, rules and
regulations. Notwithstanding the foregoing, Asset Manager acknowledges and
agrees that NRF will operate its loan origination business for Debt Assets
(“Debt Origination Business”) independently of Asset Manager, except and to the
extent set forth in the services agreement relating to NRF’s Debt Origination
Business entered into between NRF and an Affiliate of Asset Manager on or around
the Initial Effective Date. Asset Manager shall perform the Services during the
term and subject to the provisions of this Agreement, either directly or by
engaging Affiliated Entities, including but not limited to United States-based
Affiliates, or by engaging third parties to the extent permitted herein.
Notwithstanding anything to the



--------------------------------------------------------------------------------



contrary contained herein, Asset Manager (i) may not delegate to an unaffiliated
third party the responsibility for providing acquisition, disposition, asset
management or financing services, without the prior consent of NRF, which
consent shall not be unreasonably withheld, conditioned or delayed and (ii) may
delegate all other Services without the consent of NRF. Asset Manager shall be
responsible for overseeing the Services which it is permitted to delegate
hereunder. The parties understand and agree that it is anticipated that NRF may,
in its discretion, continue to enter into joint venture and partnership
arrangements with third parties pursuant to which the joint venturer or partner
would perform various Services to NRF or the joint venture or partnership and
receive certain fees in connection therewith, with any such arrangements being
consented to by Asset Manager, in its sole discretion.
(b)    Asset Manager hereby accepts such appointment and agrees, during the term
hereof, to render the Services described herein for the compensation provided
herein.
(c)    Asset Manager shall for all purposes herein be deemed to be an
independent contractor and, except as expressly authorized herein or expressly
provided for in investment guidelines approved by the Board of Directors or
otherwise approved by the Board of Directors, Asset Manager shall have no
authority to act for or represent NRF or any subsidiary in any way or otherwise
be deemed an agent of NRF or any subsidiary.
(d)    Asset Manager shall keep and preserve for the period required by NRF
(unless otherwise required or appropriate under applicable law, rule or
regulation) any books and records relevant to the provision of its Services to
NRF; shall maintain all books and records with respect to NRF’s and any
subsidiary’s transactions; and shall render to NRF such periodic and special
reports as NRF may reasonably request. Asset Manager agrees that all records
that it maintains for NRF and any subsidiary are the property of NRF and/or such
subsidiary and will surrender promptly to NRF any such records upon NRF’s
request, provided that Asset Manager may retain a copy of such records.
2.    Devotion of Time; Additional Activities.
(a)    Asset Manager and its Affiliated Entities may in their sole discretion
contract with or be engaged by other parties to provide the same or
substantially similar services as set forth herein without notice to or consent
of NRF.
(b)    Asset Manager and its Affiliated Entities will provide NRF with
appropriate personnel and will provide NRF with executive management team
members upon request. Neither Asset Manager nor any of its Affiliated Entities
is obligated to dedicate any of its personnel exclusively to NRF, nor is Asset
Manager or any of its Affiliated Entities or any of their personnel obligated to
dedicate any specific portion of its or their time to NRF.

2

--------------------------------------------------------------------------------



3.    Payment and Reimbursement of Costs and Expenses.
(a)     In addition to the compensation paid to Asset Manager pursuant to
Section 4 below, NRF shall pay for all of its own direct and indirect costs and
expenses. Without limiting the foregoing, NRF shall pay or, if applicable,
reimburse Asset Manager or its Affiliated Entities, and retain all
responsibility for costs and expenses relating to NRF or any of its subsidiaries
(even if paid or incurred by Asset Manager or its Affiliated Entities)
including, among other things:
(i)    organization and corporate governance;
(ii)     fees, costs and expenses paid to third party vendors or Affiliated
Entities whose services it is customary for asset managers to retain, including
lawyers, accountants, brokers, investment bankers, transfer agents,
administrators, custodians and other consultants, advisors and agents;
(iii)    fees, and direct and indirect costs and expenses of its officers,
employees and directors as well as of its partners and joint venturers, if and
as applicable;
(iv)     fees, costs and expenses paid to third parties or Affiliated Entities
to which Asset Manager and the Affiliated Entities are permitted to delegate
their responsibilities for certain Services hereunder or under the Affiliated
Agreements, as the case may be, provided that such fees, costs and expenses are
reasonable and customary;
(v)    offerings of equity or other securities;
(vi)     federal, state and foreign registration fees;
(vii)    costs and expenses of registering, selling and listing the capital
stock or other securities on any securities exchange;
(viii)    federal, state, local and foreign taxes;
(ix)    costs and expenses of preparing and filing reports or other documents
required by the SEC or any other regulator or any other cost and expense of
compliance with federal, state or foreign securities laws, or any other
applicable law, rule or regulation;
(x)    costs and expenses of any reports, proxy statements or other
communications to stockholders, including printing costs and expenses;
(xi)    insurance premiums;
(xii)    costs and expenses of administration, including printing, mailing,
telephone, copying, secretarial and other staff, auditors and outside legal
costs and expenses; and

3

--------------------------------------------------------------------------------



(xiii)    all other fees, costs and expenses (i) consented to by NRF or (ii)
incurred by NRF in connection with administering and operating the business of
NRF or any of its subsidiaries.
(b)    In addition to the above NRF costs and expenses, NRF shall, in Asset
Manager’s discretion, reimburse Asset Manager on a quarterly basis for
additional costs and expenses incurred by Asset Manager or its Affiliated
Entities related to its or their asset management business during such period
for an amount (to the extent such amount is above zero dollars) not to exceed
the following: (i) 20% of the combined total amount of: (a) NRF’s general and
administrative expenses as reported for the calendar quarter on its consolidated
financial statements prepared in accordance with U.S. GAAP excluding (1)
equity-based compensation expenses, (2) non-recurring expenses, (3) compensation
payable pursuant to Section 4 or any cash paid in settlement of securities
pursuant to Section 3(c)(i) below in the event NRF common stock is not available
for issuance under NRF’s equity compensation plan and (4) any allocation of
expenses from Asset Manager or its Affiliated Entities (“NRF G&A”), (b) SpinCo
G&A and (c) Asset Manager’s and its Affiliated Entities’ general and
administrative expenses as reported for the calendar quarter on its consolidated
financial statements prepared in accordance with U.S. GAAP, excluding
equity-based compensation expenses and adding back any such expenses that are
allocated to any other company, fund or vehicle managed by the NSAM Managers;
less (ii) the sum of the NRF G&A and SpinCo G&A (such amount being, the “Maximum
Allocable G&A”). NRF shall not be required to reimburse Asset Manager pursuant
to this Section 3(b) for any portion of the Maximum Allocable G&A for which
Asset Manager or its Affiliated Entities receives reimbursement from a SpinCo
pursuant to a SpinCo Asset Management Agreement. For the avoidance of doubt, NRF
agrees and acknowledges that, subject to the limits set forth in this Section
3(b) and the limits set forth in any SpinCo Asset Management Agreement, Asset
Manager shall have complete discretion in determining the amount of the Maximum
Allocable G&A for which each of NRF and any SpinCo are respectively
responsible.  In addition, NRF shall pay or, if applicable, reimburse Asset
Manager or its Affiliated Entities, and retain all responsibility for all other
NRF costs and expenses that are not included in general and administrative
expenses as reported on the consolidated financial statements of NRF.
(c)    In addition, NRF shall pay or directly reimburse Asset Manager for:
(i)    (A) 50% (or such lesser percentage that the Compensation Committee of the
Board of Directors (the “NSAM Compensation Committee”) of Asset Manager’s
parent, NorthStar Asset Management Group Inc. (“NSAM”) determines in its
discretion), of the aggregate amount of all long-term bonuses or other
compensation that the NSAM Compensation Committee determines shall be paid
and/or settled in the form of equity and/or equity-based compensation (i.e.,
phantom equity or restricted stock units (“RSUs”)) to executives, employees,
service providers and staff of Asset Manager (or NSAM or its subsidiaries) for
each year during the term of this Agreement (the “Equity Compensation” for such
year) less (B) the portion of the Equity Compensation for such year that is
allocated to any SpinCo pursuant to any SpinCo Asset Management Agreement (the
difference of (A) less

4

--------------------------------------------------------------------------------



(B) being referred to as the “NRF Equity Compensation” for such year). The NRF
Equity Compensation may, at the discretion of the NSAM Compensation Committee be
granted in shares of NRF restricted stock, RSUs, long-term incentive plan
(“LTIP”) units or other applicable form of equity or other stock-based award,
provided that if at any time, a sufficient number of shares of NRF common stock
are not available for issuance under NRF’s equity compensation plan (as in
effect from time-to-time), the NRF Equity Compensation shall be paid in the form
of RSUs, LTIP units or such other securities that may be settled by NRF in cash.
The NRF Equity Compensation for a particular year shall be valued on the same
basis as the NSAM Compensation Committee has determined to value the
corresponding equity compensation for such year of Asset Manager (or NSAM or its
other subsidiaries) awarded to its or its Affiliated Entities’ executives,
employees, service providers and staff, and shall provide for such terms and
conditions as specified by the NSAM Compensation Committee (or members of
management of NSAM to whom such authority is delegated). The NRF Equity
Compensation for each year shall be allocated on an individual-by-individual and
award-by-award basis at the discretion of the NSAM Compensation Committee (or
members of management of NSAM to whom such authority is delegated) and, as long
as the aggregate amount of NRF Equity Compensation for such year does not exceed
the limits set forth herein, the proportion of any particular individual’s
Equity Compensation for such year that constitutes NRF Equity Compensation may
be greater or less than 50%. For avoidance of doubt, NRF agrees and acknowledges
that, subject to the limit set forth above and the limits set forth in any
SpinCo Asset Management Agreement, Asset Manager and the NSAM Compensation
Committee shall have complete discretion in determining the amount of Equity
Compensation each year that is paid directly or reimbursed by each of NRF and
any SpinCo; and
(ii)    such portion of any severance paid by Asset Manager or its Affiliated
Entities pursuant to the terms of any employment, consulting or similar service
agreement(s) in effect between such party on the one hand, and any executive,
employee or other service provider of Asset Manager or its Affiliated Entities
(including executives of NSAM) on the other hand, including, without limitation,
the Executive Employment Agreement by and between NSAM and each of David T.
Hamamoto, Albert Tylis, Daniel R. Gilbert, Debra A. Hess and Ronald J. Lieberman
(each, a “Service Agreement”) that corresponds to or is attributable to (A) the
NRF Equity Compensation, (B) any cash and/or equity compensation paid directly
by NRF or its subsidiaries to any such individual as an employee or other
service provider of NRF and (C) any amounts paid to any such individual by Asset
Manager or its Affiliated Entities that NRF is obligated to reimburse Asset
Manager pursuant to this Agreement; provided that the terms of such Service
Agreement related to such severance payments apply in the same manner to
compensation described in clauses (A) to (C) above as they do to other similar
types of compensation payable by Asset Manager or its Affiliated Entities.
(d)    In the event (i) there is a change of control at NSAM that results in the
acceleration of the vesting of performance-based NRF equity awards granted in
accordance

5

--------------------------------------------------------------------------------



with Section 3(c)(i) above (“NRF Accelerated Performance Awards”), (ii) the NRF
Accelerated Performance Awards were awarded for the 2015 compensation plan year
or thereafter, and (iii) the NRF Accelerated Performance Awards are not
reflected in NRF’s Weighted Average Shares outstanding immediately prior to such
change of control, Asset Manager or its Affiliates shall be obligated to pay
NRF, within 30 days of the happening of the event constituting the change of
control and vesting of the NRF Accelerated Performance Awards, an amount in cash
equal to the fair market value of the NRF Accelerated Performance Awards at the
time of the change of control.
(e)    Costs and expenses incurred or paid by Asset Manager or its Affiliated
Entities on behalf of NRF and/or any of its subsidiaries reimbursable pursuant
to this Section 3 shall be reimbursed in cash no less than quarterly to Asset
Manager. Asset Manager shall prepare a statement documenting the relevant costs
and expenses no less than quarterly and shall deliver such statement to NRF
within thirty (30) days after the end of each applicable month or quarter, or as
soon as practical, as Asset Manager may determine. The NRF Equity Compensation
shall be paid or issued (as applicable) directly to the applicable executive,
employee or other service provider of Asset Manager or its Affiliated Entities,
as designated by the NSAM Compensation Committee in its discretion (or members
of management of NSAM to whom such authority is delegated). The portion of any
severance reimbursable pursuant to this Section 3 shall be directly payable by
NRF when due provided notice of such payment obligation has been provided.
4.    Compensation of Asset Manager.
(a)    NRF agrees to pay, and Asset Manager agrees to accept, the following fees
as compensation for the Services provided by Asset Manager hereunder, whether
directly, through Affiliated Entities or through permitted third parties:
(i)    an annual base management fee, calculated and payable quarterly in
arrears in cash, equal to the sum of:
(A)    Eighty six million dollars ($86,000,000.00);
(B)    an additional annual base management fee calculated and payable quarterly
in arrears in cash, equal to the greater of: (a) an annual fee of ten million
dollars ($10,000,000.00); or (b) for the applicable quarter, the portion of
distributable cash flow from NRF’s (or its subsidiaries’) equity interest
related to the RXR Asset Management Fee business. The percentage of NRF
distributable cash flow related to the RXR Asset Management Fee business will be
calculated as a percentage of the gross RXR Asset Management Fees over the total
revenue (net of all investment related costs and expenses excluding non-cash and
corporate level costs and expenses) generated by RXR Realty LLC (together with
its Affiliates, successors and assigns) for the applicable period;

6

--------------------------------------------------------------------------------



(C)    an additional annual base management fee calculated and payable quarterly
in arrears in cash, equal to the greater of: (a) an annual fee of ten million
dollars ($10,000,000.00); or (b) for the applicable quarter, the portion of
distributable cash flow from NRF's (or its subsidiaries’) equity interest
related to Aerium; and
(D)    an additional annual base management fee, calculated and payable
quarterly in arrears in cash, equal to one and one-half percent (1.5%) per annum
of the sum of (a) the cumulative net proceeds of all common and preferred equity
issued by NRF after December 10, 2013; (b) any NRF equity issued in exchange or
conversion of exchangeable notes based on the stock price at the date of
issuance; (c) any other issuances of common, preferred, or other forms of NRF
equity, including but not limited to units in NorthStar Realty Finance Limited
Partnership, a Delaware limited partnership (the “Operating Partnership”),
(excluding units issued (i) to NRF and (ii) as equity based compensation, but
including issuances related to an acquisition, investment, joint-venture or
partnership); and (d) any cumulative CAD in excess of cumulative distributions
paid on common stock, Operating Partnership units or other equity awards
beginning the first full quarter following the Initial Effective Date through
the most recently completed calendar quarter. For purposes of this clause (C)
all issuances shall be allocated on a daily weighted average basis during the
fiscal quarter of issuances; and
(ii)    an incentive management fee (“Incentive Fee”) calculated and payable
with respect to each calendar quarter (or part thereof that this Agreement is in
effect) in arrears in cash in an amount, not less than zero, equal to: (A) the
product of (a) 15% and (b) CAD before Incentive Fee is paid, divided by the
Weighted Average Shares outstanding for the calendar quarter, of any amount in
excess of $0.680 per share and up to $0.780 per share, plus (B) the product of
(a) 25% and (b) CAD before Incentive Fee is paid, divided by the Weighted
Average Shares outstanding for the calendar quarter, of any amount in excess of
$0.780 per share, (C) multiplied by the Weighted Average Shares outstanding for
the calendar quarter.
The parties understand and agree that the minimum fees payable pursuant to
clauses (i)(B) and (i)(C) of this Section 4(a) shall continue irrespective of
whether NRF continues to own an interest in RXR Realty LLC or Aerium, as the
case may be.
(b)    If NRF at any time subdivides (by any stock split, stock dividend,
reclassification, recapitalization or other similar transaction) its common
stock into a greater number of shares from and after the Effective Time, the
$0.680 per share and $0.780 per share thresholds set forth in Section 4(a)(ii)
shall be proportionately decreased. If NRF at any time combines (by reverse
stock split, reclassification, recapitalization or other similar transaction)
its common stock into a smaller number of shares from and after the Effective
Time, such thresholds shall be proportionately increased. For purposes of
clarity, it is understood and agreed that the per share thresholds referenced
above have taken into account

7

--------------------------------------------------------------------------------



the 1-for-2 reverse stock split NRF is effectuating in connection with the
spin-off of NRE, with a record date of October 22, 2015, and no further
adjustments shall be made as a result of such reverse stock split.
(c)    Base management fees shall be payable in arrears in cash, in quarterly
installments commencing with the quarter in which this Agreement is executed. If
applicable, the initial and final installments of base management fees shall be
pro-rated based on the number of days during the initial and final quarter,
respectively, that this Agreement is in effect. Asset Manager shall calculate
each quarterly installment of base management fees, and deliver such calculation
to NRF, as soon as practicable but not earlier than five (5) Business Days prior
and not later than twenty (20) days following the last day of each calendar
quarter. The foregoing calculation by Asset Manager may be an estimated amount,
provided that any differences between such estimated amount and the actual
amount due are trued-up no later than (i) with respect to each calendar quarter,
forty-five (45) days after the last day of such calendar quarter or (ii) the
date on which NRF’s quarterly or annual financial statements are filed with the
SEC, whichever is later. NRF shall pay Asset Manager each installment of base
management fees within three (3) Business Days after the date of delivery of
such computations to NRF.
(d)    The Incentive Fee is payable in cash in arrears in quarterly installments
continuing in the quarter in which this Agreement is executed. Asset Manager
shall compute each quarterly installment of the Incentive Fee within twenty (20)
days after the end of the calendar quarter with respect to which such
installment is payable, or as soon as practical. The foregoing calculation by
Asset Manager may be an estimated amount, provided that any differences between
such estimated amount and the actual amount due are trued-up no later than (i)
with respect to each calendar quarter, forty-five (45) days after the last day
of such calendar quarter or (ii) the date on which NRF’s quarterly or annual
financial statements are filed with the SEC, whichever is later. NRF shall pay
Asset Manager each installment of the Incentive Fee within three (3) Business
Days after the date of delivery of such computation to NRF.
(e)    To the extent NRF, acting through its audit committee or otherwise,
adjusts the manner in which it calculates CAD or Weighted Average Shares for NRF
reporting purposes in a manner that deviates from the definitions set forth in
Schedule A and such adjustment does not result in an adverse impact on the
Incentive Fee payable to NSAM, as determined by NSAM in its sole discretion,
then NSAM may elect to use the updated CAD or Weighted Average Shares reported
by NRF for purposes of calculating the Incentive Fee. Conversely, to the extent
any such adjustment by NRF to the manner in which CAD or Weighted Average Shares
is calculated for NRF reporting purposes results in an adverse impact on the
Incentive Fee payable to NSAM, as determined by NSAM in its sole discretion,
then NSAM may elect not to use the updated CAD or Weighted Average Shares
reported by NRF for purposes of calculating the Incentive Fee.
5.    Limited Power of Attorney

8

--------------------------------------------------------------------------------



(a)    NRF does hereby constitute and appoint Asset Manager, in performing its
duties under this Agreement, and its successors and assigns, and the officers of
the foregoing, as NRF’s true and lawful attorney-in-fact, with full power of
substitution, in NRF’s name, place and stead, to (i) negotiate, make, execute,
sign, acknowledge, swear to, deliver, record and file any agreements, documents
or instruments which may be considered necessary or desirable by Asset Manager
to carry out fully the provisions of this Agreement and (ii) to perform all
other acts contemplated by this Agreement or necessary, advisable or convenient
to the day-to-day operations of NRF (subject at all times, however, to each and
all of the limitations and stipulations set forth herein).
(b)    Because this limited power of attorney shall be deemed to be coupled with
an interest, it shall be irrevocable and survive and not be affected by NRF’s
insolvency or dissolution.  However, this limited power of attorney will become
revocable upon the expiration of such interest and, therefore, this limited
power of attorney will terminate upon termination of this Agreement in
accordance with Section 12 of this Agreement.
(c)    Nothing herein is meant or shall be claimed, by either party, to confer
upon Asset Manager custody, possession or control of or over any of NRF’s
assets.
6.    Regulatory Matters. Asset Manager agrees that at all times it will use
commercially reasonable efforts to be in compliance in all material respects
with all applicable federal, state, foreign, local and territorial laws
governing its operations and investments.
7.    Additional Undertakings; Exclusivity.
(a)
Asset Manager and its Affiliated Entities may engage in any other business or
render similar or different services to others including, without limitation,
the direct or indirect sponsorship or management of other investment based
accounts or commingled pools of capital, however structured, having investment
objectives the same, similar or dissimilar to those of NRF or its subsidiaries,
and nothing in this Agreement shall limit or restrict the right of any director,
officer, employee, partner, manager or member of Asset Manager or of its
Affiliated Entities to engage in any other business or to devote his or her time
and attention in part to any other business, whether of a similar or dissimilar
nature, or to receive any fees or compensation in connection therewith. Asset
Manager assumes no responsibility under this Agreement other than to provide or
cause to be provided the Services called for hereunder. It is understood that
directors, officers, employees, partners, managers, members and shareholders of
NRF or any of its subsidiaries are or may become interested in Asset Manager and
its Affiliates, as directors, officers, employees, partners, managers, members,
stockholders, or otherwise, and that Asset Manager and directors, officers,
employees, partners, managers, members and stockholders of Asset Manager and its
Affiliates are or may become similarly interested in NRF or any of its
subsidiaries as directors, officers, employees, partners, managers, members,


9

--------------------------------------------------------------------------------



shareholders or otherwise, and persons shall be permitted to hold positions with
both NRF, Asset Manager and/or Affiliates of either or both.
(b)    During the term of this Agreement, (i) Asset Manager and its Affiliated
Entities shall be the exclusive provider of Services to NRF and its
subsidiaries, other than services provided to NRF and/or its subsidiaries by (x)
their own officers, directors, partners, employees and agents related to the
Debt Origination Business (collectively, “NRF Employees”), as well as any
partner or joint venture approved by NRF, on the one hand, and Asset Manager or
its Affiliated Entities, on the other hand, in every case in the sole discretion
of Asset Manager and its Affiliated Entities, (y) any third parties that were
providing such services as of the date of the Original Agreement or any third
parties with respect to which Asset Manager has granted its consent as of the
date hereof and (z) any third party or Affiliated Entity delegates of Asset
Manager as Asset Manager may appoint from time to time in accordance with the
terms of this Agreement and (ii) NRF and its subsidiaries shall not employ or
contract with any other third party (other than NRF Employees related to the
Debt Origination Business) to provide the same or substantially similar services
as provided by Asset Manager and its Affiliated Entities without the prior
written consent of Asset Manager, which may be withheld by Asset Manager in its
sole discretion.
(c)    If NRF spins-off any assets or entities in the future, NRF agrees to
cause the resulting entity or entities to enter into a substantially similar
asset management agreement with Asset Manager or an Affiliated Entity providing
for both a base management fee and an Incentive Fee, in each case as determined
in Asset Manager’s discretion taking into account the nature of the assets
involved, the primary services of Asset Manager expected to be utilized by the
new company and the expenses associated with managing the new company on a
standalone basis. The parties understand and agree that the aggregate base
management fee in place immediately after any such spin-off will not be less
than the aggregate base management fee in place at NRF immediately prior to such
spin-off. Furthermore, the Incentive Fee shall be adjusted for NRF and
established for the newly created entity at the discretion of Asset Manager in a
manner reasonably consistent with the Incentive Fee description provided herein,
with consideration of the factors described above. In addition, the
reimbursement of NRF G&A as provided herein shall also be adjusted for NRF and
established for the newly created entity at the discretion of Asset Manager in a
manner reasonably consistent with the reimbursement provisions provided herein,
with consideration of the factors described above.
(d)    To the extent NRF engages in crowd funding activities on its own behalf
or on behalf of others, it will negotiate in good faith with Asset Manager to
utilize the services of Asset Manager and its Affiliated Entities and to pay
Asset Manager competitive compensation for its services, as may be mutually
agreed to by the parties.
8.    Limitation of Liability of Asset Manager; Indemnification.
(a)    Asset Manager, its Affiliated Entities and their directors, officers,
employees, partners, managers, members, controlling persons, and any other
person affiliated with Asset

10

--------------------------------------------------------------------------------



Manager and/or its Affiliated Entities (each of whom shall be deemed a third
party beneficiary hereof) (collectively, the “Indemnified Parties”) shall not be
liable to NRF, its directors, officers, employees, partners, managers, members,
controlling persons and any other person or entity affiliated with NRF
(collectively, “NRF Parties”) for any action taken or omitted to be taken by the
Indemnified Parties in connection with the performance of the Services and of
any of Asset Manager’s duties or obligations under this Agreement or otherwise
as an asset manager of NRF or any of its subsidiaries, with respect to the
receipt of compensation for Services, and NRF shall indemnify, defend and
protect Indemnified Parties and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of NRF, its
shareholders or its subsidiaries) arising out of, in connection with or
otherwise based upon the performance of any of Asset Manager’s duties or
obligations under this Agreement or otherwise as an asset manager of NRF or any
of its subsidiaries. Notwithstanding the preceding sentence, nothing contained
herein shall protect or be deemed to protect the Indemnified Parties against, or
entitle or be deemed to entitle the Indemnified Parties to indemnification in
respect of any liability to NRF, its shareholders or the NRF Parties, to which
the Indemnified Parties would otherwise be subject by reason of gross
negligence, willful misfeasance or bad faith in the performance of their duties.
(b)    In the event that any Indemnified Party receives notice of commencement
of any suit, action, proceeding or investigation in connection with any matter
arising out of or in connection with such Indemnified Party’s duties hereunder
(or under the Affiliated Agreements, as the case may be), such Indemnified Party
will promptly notify NRF of the commencement thereof; provided, however, that
failure to give such notice shall not relieve NRF of its obligations under this
Section 8, except to the extent it shall have been materially prejudiced by such
failure and then only to the extent of such prejudice. In case any such action
is brought against any Indemnified Party, and it notifies NRF of the
commencement thereof, NRF will be entitled to, to the extent it may wish,
jointly with any of the NRF Parties similarly notified, to participate in the
defense thereof, with separate counsel. Such participation shall not relieve NRF
of the obligation to reimburse the Indemnified Party for reasonable legal and
other costs and expenses incurred by such Indemnified Party in defending itself.
NRF shall not be liable to any such Indemnified Party on account of any
settlement of any claim or action effected without the consent of NRF. NRF may
not unreasonably withhold or deny its consent to any settlement of any claim,
suit, action, proceeding or investigation which may be covered hereunder.
(c)    In the event that any Indemnified Party becomes involved in any capacity
in any suit, action, proceeding or investigation in connection with any matter
arising out of or in connection with its duties hereunder (or under the
Affiliated Agreements, as the case may be), NRF will periodically reimburse such
Indemnified Party for its reasonable legal and other costs and expenses
(including the cost and expense of any investigation and preparation) incurred
in connection therewith, no later than 30 days after receiving evidence of such
costs and expenses; provided, however, that prior to any such advancement of
costs and expenses (i) such Indemnified Party shall provide NRF with an
undertaking to promptly

11

--------------------------------------------------------------------------------



repay NRF the amount of any such costs and expenses paid to it if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified by NRF as herein provided in connection with such suit, action,
proceeding or investigation, and (ii) the Indemnified Party shall provide NRF
with a written affirmation that such Indemnified Party in good faith believes
that it has met the standard of conduct necessary for indemnification hereunder.
9.    Duties With Respect to Investment Opportunities.
(a)    NRF shall be obligated, as part of the consideration for the Services
being provided by Asset Manager and its Affiliated Entities, to make available
to Asset Manager (for allocation among the NSAM Managers and Affiliated
Entities) all investment opportunities for the acquisition or origination of
Real Estate Assets (“Investment Opportunities”) that are presented to, or
sourced by, employees of NRF or its subsidiaries, or of which any employee of
NRF or its subsidiaries becomes aware.
(b)    With respect to all Debt Assets which it sources and makes available to
Asset Manager (for allocation among the NSAM Managers and Affiliated Entities)
under clause (a) above, NRF will be entitled to fair and reasonable compensation
for its services in connection with such Debt Assets, except that nothing herein
shall be construed as entitling NRF to receive any portion of any acquisition
fees received by any of the NSAM Managers from any of their respective Managed
Entities.
(c)    Asset Manager shall form an investment committee (the “Investment
Committee”) that shall review the Investment Opportunities and use its
commercially reasonable efforts to fairly allocate such Investment Opportunities
among Affiliated Entities and among the NSAM Managers, including Asset Manager,
for the benefit of Managed Entities, including NRF. The Investment Committee
will allocate Investment Opportunities in accordance with an allocation policy,
set forth on Exhibit B, established by Asset Manager and adopted by each of the
NSAM Managers. Changes to the allocation policy that could adversely impact the
allocation of Investment Opportunities to NRF in any material respect may be
proposed by Asset Manager and must be approved by the Board of Directors.
(d)    It is further acknowledged by NRF that the decision of how any potential
Investment Opportunities should be allocated may in many cases be a matter of
highly subjective judgment which will be made by the Investment Committee in its
sole discretion. Asset Manager may from time to time increase or decrease the
number of members of the Investment Committee, or replace members of the
Investment Committee, in its sole discretion. It is further acknowledged by NRF
that certain types of Investment Opportunities may not enter the allocation
process because of special or unique circumstances related to the Real Estate
Asset or the seller of the Real Estate Asset, among other things, that in the
judgment of the Investment Committee do not fall within the investment
objectives or mandate of any particular Managed Entity, including NRF or another
Affiliated Entity. In these cases, the investment may be made by another Managed
Entity or by Asset Manager or one of its Affiliated Entities without NRF having
an opportunity to make such investment.

12

--------------------------------------------------------------------------------



10.    No Joint Venture. Nothing in this Agreement shall be construed to make
NRF and Asset Manager or any of its Affiliated Entities partners or joint
venturers or impose any liability as such on any of them.
11.    Term. Subject to Section 12, this Agreement shall be in effect from the
Effective Time through the twentieth anniversary of the Initial Effective Date
(the “Initial Term”) and shall be automatically renewed for an additional
twenty-year term on each anniversary of such twentieth anniversary date (each, a
“Renewal Term”).
12.    Termination for Cause.
(a)    NRF may terminate this Agreement, effective upon 60 days’ prior written
notice of termination from the Board of Directors to Asset Manager if (i) Asset
Manager engages in any act of fraud, misappropriation of funds, or embezzlement
against NRF or any of its subsidiaries; (ii) Asset Manager breaches, in bad
faith, any provision of this Agreement or there is an event of gross negligence
on the part of Asset Manager in the performance of its duties under this
Agreement and, in each case, if it has a Material Adverse Effect on NRF and,
with respect to a breach in bad faith or gross negligence, if the effects of
such breach in bad faith or gross negligence can be reversed, such effects are
not reversed within a period of 60 days of Asset Manager’s receipt of the
written notice (or 90 days if Asset Manager takes steps to reverse such effects
within 30 days of written notice); (iii) there is a commencement of any
proceeding relating to Asset Manager’s bankruptcy or insolvency, including an
order for relief in an involuntary bankruptcy case or Asset Manager authorizing
or filing a voluntary bankruptcy petition that is not dismissed in 60 days; (iv)
there is a dissolution of Asset Manager; or (v) unless the Board of Directors
determines that qualification for taxation as a REIT under the U.S. federal
income tax laws is no longer desirable, there is a determination by a court of
competent jurisdiction, in a non-appealable binding order, or the Internal
Revenue Service, in a closing agreement made under section 7121 of the Code,
that a provision of this Agreement caused or will cause NRF to fail to satisfy a
requirement for qualification as a REIT and, within 60 days of such
determination, Asset Manager has not agreed to amend or modify this Agreement in
a manner that would allow NRF to qualify as a REIT. Notwithstanding the
foregoing, if Asset Manager assigns the Agreement to an Affiliate or a permitted
assignee, the events in (iii) and (iv) with respect to such assignee shall not
constitute grounds for termination by NRF.
(b)    Asset Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to NRF in the event that NRF shall default in the
performance or observance of any material term, condition or covenant contained
in this Agreement and such default shall continue for a period of 60 days (or 90
days if NRF takes steps to cure such breach within 30 days of the written
notice) after written notice thereof is received by NRF specifying such default
and requesting that the same be remedied in such 60-day period. In the event
that this Agreement is terminated pursuant to this Section 12(b), Asset Manager
shall be entitled to any and all damages and legal remedies arising from or in
connection with such default including, but not limited to, direct, indirect,
special, consequential, speculative and punitive damages, as well as lost future
profits and business in the future.

13

--------------------------------------------------------------------------------



13.    Action Upon Termination. From and after the effective date of termination
of this Agreement, pursuant to Section 12 of this Agreement, Asset Manager shall
not be entitled to compensation for further services under this Agreement, but
shall be paid all compensation accruing to the date of termination. Upon such
termination, Asset Manager shall deliver to the Board of Directors all property
and documents of NRF and its subsidiaries then in the custody of Asset Manager
and Asset Manager shall cooperate with NRF, at NRF’s cost and expense, to
provide an orderly transition of its advisory and asset management functions.
14.    Bank Accounts. Asset Manager may establish and maintain one or more bank
accounts in the name of NRF or its subsidiaries and may collect and deposit into
any such account or accounts, and disburse from any such account or accounts,
any money on behalf of NRF or its subsidiaries, under such terms and conditions
as the Board of Directors may approve, provided that no funds shall be
commingled with the funds of Asset Manager. Asset Manager shall from time to
time render appropriate accountings of such collections and payments to the
Board of Directors and the independent auditors of NRF. Any such bank shall be a
“qualified custodian” as defined in Rule 206(4)-2 under the Advisers Act.
15.    Other Services. If (i) NRF requests that Asset Manager or any officer or
employee thereof render services for NRF other than as set forth in this
Agreement; or (ii) there are changes to the regulatory environment in which
Asset Manager or NRF operates that would increase significantly the level of
services performed such that the costs and expenses borne by Asset Manager for
which Asset Manager is not entitled to separate reimbursement for personnel and
related employment direct costs and expenses and overhead under Section 3 of
this Agreement would increase significantly, such services shall be separately
compensated at such rates and in such amounts as are reasonably agreed by Asset
Manager and NRF.
16.    Assignment.
(a)    The Agreement may not be assigned (within the meaning of the Investment
Advisers Act of 1940, as amended (the “Advisers Act”)) without the consent of
the parties hereto.
(b)    Notwithstanding the foregoing, to the extent either party proposes, or
any action is taken by either party that could be deemed an assignment of this
Agreement as defined under the Advisers Act (an “Advisers Act Assignment”), both
parties agree to consider such assignment in good faith and to not unreasonably
withhold, condition or delay such consent. The parties would anticipate that
consent would be granted in the event of a proposed Advisers Act Assignment to a
party with expertise in commercial real estate and, together with its
Affiliates, over $10 billion of assets under management. Both parties
acknowledge that time is of the essence with respect to the consideration of any
Advisers Act Assignment and each party shall: (a) respond to the party seeking
consent of such assignment within 10 days of notification of an Advisers Act
Assignment (the “Notification Period”) by the party seeking consent thereto; and
(b) provide such consent or set forth the reasons why such consent shall not be
given. To the extent the party whose consent is sought with respect to any
Advisers Act Assignment fails to respond to the party seeking consent for said
Advisers Act Assignment within the Notification Period, the consent of the party

14

--------------------------------------------------------------------------------



failing to respond shall be deemed to have been granted. The parties understand
and agree that the terms of this Section 16(b) are material terms hereof and the
Asset Manager would not have entered into this Agreement but for the benefit of
such provisions.
(c)    Asset Manager may, at no additional cost or expense to NRF, obtain
information and assistance for the account of NRF, without NRF’s consent. Such
assistance may include the hiring of one or more entities, including Affiliated
Entities, to provide sub-advisory services. A sub-adviser shall have all of the
rights and powers of Asset Manager set forth in this Agreement, and Asset
Manager shall be as fully responsible to NRF’s accounts for the acts and
omissions of the sub-adviser as it is for its own acts and omissions.
(d)    Notwithstanding the foregoing or anything else contained herein to the
contrary, to the maximum extent permitted by applicable law, rules and
regulations, in connection with any merger, sale of all or substantially all of
the assets, change of control, reorganization, consolidation or any similar
transaction of either party hereto, directly or indirectly, the surviving entity
will succeed to the terms of this Agreement.
17.    Representations and Warranties.
(a)    NRF hereby makes the following representations and warranties to Asset
Manager, all of which shall survive the execution and delivery of this
Agreement:
(i)    NRF is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland. NRF has all power and
authority required to execute and deliver this Agreement and to perform all its
duties and obligations hereunder;
(ii)    The execution, delivery, and performance of this Agreement by NRF have
been duly authorized by all necessary action on the part of the NRF;
(iii)    This Agreement constitutes a legal, valid, and binding agreement of NRF
enforceable against NRF in accordance with its terms, except as limited by
bankruptcy, insolvency, receivership and similar laws from time to time in
effect and general principles of equity, including, without limitation, those
relating to the availability of specific performance; and
(iv)    NRF is a publicly traded company with over $10.0 billion of assets as of
the date hereof and is entering into this Agreement with the approval of its
Board of Directors, including a majority of its disinterested directors, and
with full knowledge and understanding of the consequences of its execution and
believes that it is receiving full and valuable consideration hereunder and that
it is in its best interests to enter into this Agreement.
(b)    Asset Manager hereby makes the following representations and warranties
to NRF, all of which shall survive the execution and delivery of this Agreement:

15

--------------------------------------------------------------------------------



(i)    Asset Manager is a limited company duly organized, validly existing and
in good standing under the laws of Jersey. Asset Manager has all power and
authority required to execute and deliver this Agreement and to perform all its
duties and obligations hereunder, subject only to its qualifying to do business
and obtaining all requisite permits and licenses required as a result of or
relating to the nature or location of any of the assets or properties of NRF
(which it shall do promptly after being required to do so);
(ii)    The execution, delivery, and performance of this Agreement by Asset
Manager have been duly authorized by all necessary action on the part of Asset
Manager;
(iii)    This Agreement constitutes a legal, valid, and binding agreement of
Asset Manager enforceable against Asset Manager in accordance with its terms,
except as limited by bankruptcy, insolvency, receivership and similar laws from
time to time in effect and general principles of equity, including, without
limitation, those relating to the availability of specific performance; and
(c)    Each party will promptly inform the other party if any of the
representations herein ceases to be true.
18.    Additional Covenants of Asset Manager.
(a)    Asset Manager agrees to provide the Services hereunder in such a manner
as to seek to avoid causing NRF to fail to qualify for taxation as a REIT under
the U.S. federal income tax laws, unless the Board of Directors determines that
such qualification is no longer desirable. In the event that the provision of
Services hereunder would cause NRF to fail to qualify for taxation as a REIT,
such Services shall be modified to the extent reasonably practical and only to
the minimum extent necessary to preserve provision of the Services and
qualification as a REIT, in all cases, unless the Board of Directors determine
that such qualification is no longer necessary.
(b)    Asset Manager agrees to provide the services hereunder in such a manner
as to seek to avoid causing NRF to be required to register as an investment
company under the Investment Company Act of 1940, as amended.
(c)    Asset Manager agrees and acknowledges that it is providing the Services
hereunder subject to the direction, supervision, oversight and control of the
Board of Directors.
19.    Additional Covenants of NRF.
(a)    NRF hereby agrees that, in consideration of the Services to be provided
hereunder, for so long as this Agreement is in effect, Asset Manager or one of
its Affiliates (including NSAM) shall have the right to (a) designate one (1)
individual to serve as a non-voting observer of the Board of Directors and each
committee thereof (the “Observer”), (b) remove such individual as the Observer
at any time and (c) appoint a successor to such

16

--------------------------------------------------------------------------------



Observer in the event that the current Observer resigns or is removed by Asset
Manager or its Affiliate as the Observer. In the event that the individual
designated by Asset Manager or one of its Affiliates to serve as the Observer is
unable to attend any meeting of the Board of Directors or any committee thereof
for any reason, Asset Manager or its Affiliate, as the case may be, shall be
permitted to designate another individual to serve as the Observer at such
meeting. NRF further covenants and agrees to provide the Observer with copies of
all notices, written correspondence, board materials and other documents
provided to the Board of Directors and each committee thereof at substantially
the same time as provided to the Board of Directors or the members of the
relevant committee thereof; provided, that NRF reserves the right to withhold
any information and to exclude such Observer from any meeting or portion thereof
if a conflict of interest exists because the Board of Directors plans to discuss
a matter involving Asset Manager or its Affiliates, on the one hand, and NRF or
its Affiliates, on the other hand, or if access to such information or
attendance at such meeting would reasonably likely adversely affect the
attorney-client privilege between NRF and its counsel or result in the
disclosure of trade secrets.
(b)    NRF hereby further agrees that, in consideration of the Services to be
provided hereunder, for so long as this Agreement is in effect, NRF will provide
distribution support for, and enter into a distribution support agreement with,
any public non-traded vehicles sponsored by NSAM, which would include purchasing
up to an aggregate of $10,000,000 in shares of common stock in such public
non-traded vehicle; provided, however, that (i) any distribution support
obligations undertaken by NRF do not differ materially from NRF’s past practices
of providing distribution support to the NorthStar Non-Traded REITs and (ii) NRF
shall not be required to enter into more than five (5) distribution support
agreements during any twelve (12) month period.
(c)    NRF hereby further agrees that it will not directly or indirectly enter
into a merger, sale of all or substantially all of its assets, change of
control, reorganization, consolidation or any similar transaction, unless the
party assuming control or otherwise entering into the transaction with NRF or
its Affiliates agrees in writing, in a form satisfactory to the Asset Manager,
to succeed to this Agreement and otherwise assume the obligations and
liabilities under this Agreement.
20.    Confidentiality. Each party, on behalf of itself and its Affiliates,
shall keep confidential any and all information obtained by it in connection
with this Agreement and provision of the Services and shall not disclose any
such information (or use the same except in furtherance of its duties and
obligations under this Agreement) to unaffiliated third parties, except: (i)
with the prior written consent of the board of directors of the applicable
party; (ii) to legal counsel, accountants and other professional advisors; (iii)
to appraisers, financing sources and others in the ordinary course of business;
(iv) to third parties who agree to keep such information confidential by
contract or by professional or ethical duty and who need to know such
information to perform services or to evaluate a prospective transaction; (v) to
governmental officials having jurisdiction over the applicable party; (vi) in
connection with any governmental or regulatory filings of the applicable party,
or disclosure or presentations to such party’s investors; (vii) as required by
law or legal process to which a party or any person to whom disclosure is
permitted hereunder is subject; or (viii) to the extent such information is
otherwise publicly available through the actions of a person other than

17

--------------------------------------------------------------------------------



the party not resulting from the party’s violation of this Section 20. The
provisions of this Section 20 shall survive the expiration or earlier
termination of this Agreement for a period of one year.
21.    Use of Name. NRF agrees that Asset Manager and its Affiliated Entities
may identify NRF by name in its or their current client list. Such list may be
disclosed to third parties.
22.    Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the addresses set forth
herein (or such other address as a party may identify to the other party from
time to time). All notices shall be effective upon receipt.
If to NRF:
 
NorthStar Realty Finance Corp.
 
 
399 Park Avenue
 
 
18th Floor
 
 
New York, New York 10022
 
 
Attention: General Counsel



If to Asset Manager:
 
NSAM J-NRF Ltd
 
 
c/o NSAM Luxembourg S.à r.l.
 
 
6ème étage, 6A route de Trèves

 
 
L-2633 Senningerberg

 
 
Grand-Duchy of Luxembourg
 
 
Attention: General Counsel

                                    
23.    Amendments. This Agreement may be amended or modified only by mutual
consent of the parties in writing.
24.    Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of New York.
25.    Severability. Each provision of this Agreement shall be considered
separate from the others and, if for any reason, any provision or its
application is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable, then such invalid, illegal or unenforceable provision
shall not impair the operation of or affect any other provisions of this
Agreement, and either (a) such invalid, illegal or unenforceable provision shall
be construed and enforced to the maximum extent legally permissible or (b) the
parties shall substitute for the invalid, illegal or unenforceable provision a
valid, legal and enforceable provision with a substantially similar effect and
intent.
26.    Force Majeure. No party to this Agreement will be responsible for
nonperformance resulting from acts beyond the reasonable control of such party;
provided that such party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch as soon as such causes are removed.

18

--------------------------------------------------------------------------------



27.    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
28.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
29.    Headings. The section headings contained in this Agreement are inserted
for convenience only, and shall not affect in any way, the meaning or
interpretation of this Agreement.
30.    Binding Effect; Benefit. This Agreement and all terms, provisions and
conditions hereof shall be binding upon the parties hereto, and shall inure to
the benefit of the parties hereto and to their respective successors and
assigns.
31.    Miscellaneous. It is understood that certain provisions of this Agreement
may serve to limit the potential liability of Asset Manager. NRF has had the
opportunity to consult with Asset Manager as well as, if desired, its
professional advisors and legal counsel as to the effect of these provisions. It
is further understood that certain applicable laws including, but not limited
to, the Advisers Act may impose liability or allow for legal remedies even where
Asset Manager has acted in good faith and that the rights under those laws may
be non-waivable. Nothing in this Agreement shall, in any way, constitute a
waiver or limitation of any rights which may not be limited or waived in
accordance with applicable law.
32.    Arbitration. Notwithstanding anything herein to the contrary, including
the parties’ submission to jurisdiction of the courts of the State of New York
pursuant to Section 33, any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in the New York offices of the American Arbitration Association (“AAA”) before
three (3) qualified arbitrators, one (1) selected by each party and one (1)
selected by both parties. The arbitration shall be administered by AAA under its
Commercial Arbitration Rules and Mediation Procedures (the “Rules”) in
accordance with the expedited procedures in those Rules. Judgment on the
arbitration award may be entered in any state or federal court sitting in New
York, New York or in any other applicable court. This Section 32 shall not
preclude the parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction. In the event that this Agreement is
terminated pursuant to this Section 32, Asset Manager shall be entitled to any
and all damages and legal remedies arising from or in connection with such
default including, but not limited to, direct, indirect, special, consequential,
speculative and punitive damages, as well as lost profits and business in the
future.

19

--------------------------------------------------------------------------------



(a)    Any arbitration arising out of or related to this Agreement shall be
conducted in accordance with the expedited procedures set forth in the Rules as
those Rules exist at the Effective Time.
(b)    The parties agree that they will give conclusive effect to the
arbitrators’ determination and award and that judgment thereon may be entered in
any court having jurisdiction.
(c)    The arbitrators may issue awards for all damages and legal remedies
arising from or in connection with such default including, but not limited to,
direct, indirect, special, consequential, speculative and punitive damages, as
well as lost profits and business in the future.
(d)    Any party may, without inconsistency with this arbitration provision,
apply to any state or federal court sitting in New York, New York and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved.
(e)    The arbitration will be conducted in the English language. The
arbitrators shall decide the dispute in accordance with the law of New York. The
arbitration provisions contained herein are self-executing and will remain in
full force and effect after expiration or termination of this Agreement.
(f)    The costs and expenses of the arbitration shall be funded fifty percent
(50%) by the claimant and the remaining fifty percent (50%) shall be split
equally among the respondent(s). All parties shall bear their own attorneys’
fees during the arbitration. The prevailing party on substantially all of its
claims shall be repaid all of such costs and expenses by the non-prevailing
party within ten (10) days after receiving notice of the arbitrator’s decision.
33.    Submission to Jurisdiction; Consent to Service of Process. Subject to
Section 32 hereof, the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of and consent to service of process and venue in the state and
federal courts in the County of New York, State of New York in any dispute,
claim, controversy, action, suit or proceeding between the parties arising out
of this Agreement which are permitted to be filed or determined in such court.
Subject to Section 32 hereof, the parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. The
parties agree that process may be served in any action, suit or proceeding by
mailing copies thereof by registered or certified mail (or its equivalent)
postage prepaid, to the party’s address set forth in Section 22 of this
Agreement or to such other address to which the party shall have given written
notice to the other party. The parties agree that such service shall be deemed
in every respect effective service of process upon such party in any such
action, suit or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid personal service upon and personal delivery to such
party. Nothing in this Section 33 shall affect the right of the parties to serve
process in any manner permitted by law.

20

--------------------------------------------------------------------------------



[The remainder of this page intentionally left blank]



21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their duly authorized representatives.
NORTHSTAR REALTY FINANCE CORP.
 
 
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President and General Counsel



NSAM J-NRF LTD
 
 
 
 
By:
/s/ Daniel R. Gilbert
Name:
Daniel R. Gilbert
Title:
Director



















































--------------------------------------------------------------------------------



SCHEDULE A
For purposes of this Agreement, the following terms shall have the definitions
indicated below:
“AAA” has the meaning set forth in Section 32.
“Advisers Act” has the meaning set forth in Section 16(a).
“Advisers Act Assignment” has the meaning set forth in Section 16(b).
“Aerium” means Aerium Advisors S.à r.l., a private limited liability company
(société responsibilité anonyme) incorporated and existing under the laws of
Luxembourg, and Aeriance Holding S.à r.l., a private limited liability company
(société responsibilité anonyme), incorporated and existing under the laws of
Luxembourg (together with their respective subsidiaries, successors or assigns).
“Affiliate” means, with respect to a Person, any other Person that either
directly or indirectly controls, is controlled by or is under common control
with the first Person. The term "control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting interests, by
contract or otherwise. For the avoidance of doubt, for purposes of this
Agreement, none of the Managed Entities shall be considered an Affiliate of NSAM
Parent or its Affiliates.
“Affiliated Agreements” means any agreement entered into by an Affiliated Entity
with respect to duties that are permitted to be delegated by Asset Manager under
this Agreement.
“Affiliated Entities” has the meaning set forth in Section 1(a).
“Agreement” has the meaning set forth in the preamble.
“Asset Manager” has the meaning set forth in the preamble.
“Board of Directors” has the meaning set forth in Section 1(a).
“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York City are
authorized or required by law, regulation or executive order to close.
“Cash Available for Distribution” or “CAD” shall mean net income (loss)
attributable to common stockholders in NRF, adjusted by adding (or subtracting)
non-controlling interests, if any, and the following items: depreciation and
amortization items, including depreciation and amortization, straight-line
rental income or expense (excluding amortization of rent free periods),
amortization of above/below market leases, amortization of deferred financing
costs, amortization of discount on financings and other and equity-based
compensation; cash flow related to CDO equity interests; accretion of
consolidated

S-1
    

--------------------------------------------------------------------------------



CDO bond discounts; non-cash net interest income in consolidated CDOs;
unrealized gain (loss) from the change in fair value; realized gain (loss) on
investments and other, excluding accelerated amortization related to sales of
CDO bonds or other investments; provision for loan losses, net; impairment on
depreciable property; bad debt expense; deferred tax benefit (expense);
acquisition gains or losses; distributions and adjustments related to joint
venture partners; transaction costs; foreign currency gains (losses); impairment
on goodwill and other intangible assets; gains (losses) on sales; and one-time
events pursuant to changes in U.S. GAAP and certain other non-recurring items.
For example, CAD has been adjusted to exclude non-recurring gain (loss) from
deconsolidation of certain CDOs. These items, if applicable, include any
adjustments for unconsolidated ventures. The definition of CAD may be adjusted
from time to time for NRF reporting purposes in the discretion of NRF, acting
through its audit committee or otherwise. “CDO” means collateralized debt
obligations.
“Charter” has the meaning set forth in Exhibit A.
“CMBS” means commercial mortgage-backed securities.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.
“Debt Assets” means the following asset classes: (A) first mortgage loans, (B)
subordinate mortgage interests, (C) mezzanine loans and (D) preferred equity
investments, in each case relating to commercial real estate.
“Debt Origination Business” has the meaning set forth in Section 1(a).
“Effective Time” means 11:59 p.m. on October 31, 2015 or such other time as the
distribution effectuating NRF’s spin-off of NRE is completed.
“Equity Compensation” has the meaning set forth in Section 3(c)(i).
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“GAAP” means U.S. generally accepted accounting principles, consistently
applied.
“Incentive Fee” has the meaning set forth in Section 4(a)(ii).
“Indemnified Parties” has the meaning set forth in Section 8(a).
“Initial Effective Date” has the meaning set forth in the first “whereas”
clause.
“Initial Term” has the meaning set forth in Section 11.
“Investment Committee” has the meaning set forth in Section 9(c).
“Investment Opportunities” has the meaning set forth in Section 9(a).

S-2
    

--------------------------------------------------------------------------------



“LTIP” has the meaning set forth in Section 3(c)(i).
“Managed Entities” means NRF and all other entities that have entered into an
asset management agreement or a similar investment advisory contract with NSAM
or one or more of its subsidiaries.
“Material Adverse Effect” means a material adverse effect on the business,
results of operations, financial condition and assets of NRF and its
subsidiaries, taken as a whole. The parties understand and agree that the
following, either alone or in combination, shall be excluded from consideration
when evaluating the existence of a Material Adverse Effect: (i) changes or
effects in the general economic conditions; (ii) changes or effects in general
market conditions, including the securities, credit, currency, interest rate or
financial markets; (iii) fluctuations in the market value of common stock (or
other debt or equity securities) on the New York Stock Exchange, any other
market or otherwise; (iv) changes in GAAP; (v) changes or effects, including
legal, tax or regulatory changes, that generally affect the industry in which
NRF operates; (vi) any failure by NRF to meet internal projections, plans or
forecasts for any period; (vii) changes or effects that directly arise out of or
are directly attributable to the negotiation, execution, public announcement or
performance of this Agreement or the compliance with the provisions hereof;
(viii) changes or effects that arise out of or are attributable to the
commencement, occurrence, continuation or intensification of any war, sabotage,
armed hostilities or acts of terrorism; and (ix) the effects of earthquakes,
hurricanes or other natural disasters.
“Maximum Allocable G&A” has the meaning set forth in Section 3(b).
“NorthStar Non-Traded REITs” means NorthStar Real Estate Income Trust, Inc.,
NorthStar Healthcare Income, Inc. and NorthStar Real Estate Income II, Inc.
“Notification Period” has the meaning set forth in Section 16(b).
“NRE” has the meaning set forth in the preamble.
“NRF” has the meaning set forth in the preamble.
“NRF Employees” has the meaning set forth in Section 7(b).
“NRF Equity Compensation” has the meaning set forth in Section 3(c)(i).
“NRF G&A” has the meaning set forth in Section 3(b).
“NRF Parties” has the meaning set forth in Section 8(a).
“NRF Accelerated Performance Awards” has the meaning set forth in Section 3(d).
“NSAM” has the meaning set forth in Section 3(c)(i).
“NSAM Compensation Committee” has the meaning set forth in Section 3(c)(i).

S-3
    

--------------------------------------------------------------------------------



“NSAM Managers” means Asset Manager and any of its Affiliated Entities that
serve as asset managers to one or more Managed Entities.
“Observer” has the meaning set forth in Section 19(a).
“Operating Partnership” has the meaning set forth in Section 4(a)(i)(D).
“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.
“Real Estate Assets” means the following asset classes: (A) first mortgage
loans, (B) subordinate mortgage interests, (C) mezzanine loans, (D) preferred
equity investments relating to commercial real estate, (E) credit tenant leases
and term loans relating to commercial real estate, (F) manufactured housing
communities, (G) healthcare real estate, including but not limited to
independent living, assisted living and skilled nursing facilities, (H) net
lease properties relating to commercial real estate, including office, retail
and industrial facilities, (I) multifamily and other similar real estate assets,
(J) hotels, (K) other commercial properties, (L) land, (M) indirect interests in
commercial real estate through investments in private equity real estate funds
and non-traded real estate investment trusts and other entities holding
interests in real estate, (N) commercial real estate securities including CMBS
and third–party CDO notes and (O) any other real estate or real estate related
assets or investments as may be agreed to by the parties.
“REIT” means any entity that has elected to be treated as a real estate
investment trust for U.S. federal income tax purposes.
“Renewal Term” has the meaning set forth in Section 11.
“RSUs” has the meaning set forth in Section 3(c)(i).
“Rules” has the meaning set forth in Section 32.
“RXR Asset Management Fee” shall mean asset management fees, non-traded REIT and
similar sponsored vehicle fees and compensation, property management fees,
leasing commissions, construction and development fees, incentive fees, promotes
and profits interest, and any other fee related revenue of RXR Realty LLC and
its Affiliates (as well as their respective successors and assigns).
“SEC” means the United States Securities and Exchange Commission.
“Service Agreement” has the meaning set forth in Section 3(c)(ii).
“Services” has the meaning set forth in Section 1(a).
“SpinCo” means each entity that separates from NRF via spin-off or other
transaction after the Initial Effective Date and enters into a SpinCo Asset
Management Agreement, including, but not limited to, NRE, as well as each entity
that separates from an entity

S-4
    

--------------------------------------------------------------------------------



previously separated from NRF via spin-off or other transaction and that also
enters into a SpinCo Asset Management Agreement.
“SpinCo Asset Management Agreement” means an asset management agreement between
a SpinCo and an Affiliate of NSAM that is similar in scope, term and
compensation to this Agreement, except as may otherwise be agreed upon by NSAM
or its Affiliates.
“SpinCo G&A” means the aggregate general and administrative expenses as reported
for the calendar quarter on each SpinCo’s consolidated financial statements
prepared in accordance with U.S. GAAP, excluding, for each SpinCo, (1)
equity-based compensation expenses, (2) non-recurring expenses, (3)
compensation, or cash paid in settlement of securities, in the event common
stock is not available for issuance under the applicable SpinCo equity
compensation plan, payable pursuant to the provisions of the SpinCo Asset
Management Agreement comparable to Section 4 and Section 3(c)(i), respectively,
of the this Agreement and (4) any allocation of expenses from NSAM Managers or
their Affiliated Entities.
“Weighted Average Shares” shall mean, for the applicable period, the number of
shares of common stock and LTIPs, or other equity-based awards, excluding
restricted stock units, or any other equity based awards that are subject to
performance metrics that are not currently achieved, outstanding on a daily
weighted average basis during such period. This calculation is intended to
result in the identical number of weighted average shares that NRF uses in
calculating its reported CAD per share for the applicable calendar quarter, in
connection with calculating and reporting CAD for such applicable period.



S-5
    

--------------------------------------------------------------------------------



EXHIBIT A
DUTIES OF ASSET MANAGER
Asset Manager is responsible, either directly or, to the extent permitted under
the Agreement and as determined to be appropriate by Asset Manager, by engaging
Affiliated Entities or third parties, for managing, operating, directing and
supervising the operations and administration of NRF, its subsidiaries and the
Real Estate Assets (other than with respect to NRF’s Debt Origination Business),
subject in all circumstances and in every respect to the direction, supervision,
oversight and control of the Board of Directors. Asset Manager undertakes to use
its commercially reasonable efforts to implement its allocation policy and
present to NRF and its subsidiaries potential suitable Investment Opportunities
consistent with the investment objectives and policies of NRF and its
subsidiaries, as determined and adopted from time to time by the Board of
Directors, after taking into consideration the Investment Opportunities sourced
by and allocated to NRF pursuant to Section 9 hereof. Asset Manager will make
investment decisions on behalf of NRF, subject to the limitations in the
articles of incorporation of NRF, as amended from time to time (hereinafter the
“Charter”). Subject to the limitations set forth in this Agreement, and the
continuing and exclusive authority of the Board of Directors over the management
of NRF, Asset Manager may, either directly or, to the extent permitted under the
Agreement and as determined to be appropriate by Asset Manager, by engaging
Affiliated Entities or third parties, perform the following duties, as may be
applicable as determined by Asset Manager:
1.Acquisition Services.
(i)    Serve as NRF’s investment and financial advisor and obtain certain market
research and economic and statistical data in connection with NRF’s Real Estate
Assets and investment objectives and policies;
(ii)    Monitor NRF’s investments in Real Estate Assets and the nature and
timing of changes therein and the manner of implementing such changes (including
through the sale or purchase of Real Estate Assets);
(iii)    Review all Investment Opportunities sourced by NRF and referred to
Asset Manager pursuant to Section 9 hereof, and allocate those opportunities
among Affiliated Entities and among the NSAM Managers, including Asset Manager,
for the acquisition or origination by one or more Managed Entities, including
NRF, in accordance with Asset Manager’s allocation policy, as such may be
modified or amended form time to time, and in a fair and reasonable manner;
(iv)     (a) locate, analyze and select potential Real Estate Assets compatible
with its obligations pursuant to Section 9 hereof and the investment objectives
and policies of NRF; (b) structure and negotiate the terms and conditions of
transactions pursuant to which investment in the Real Estate Assets will be
made; and (c) acquire Real Estate Assets on behalf of NRF and its subsidiaries;
(v)    Perform or oversee the due diligence process related to prospective Real
Estate Assets;

A-1

--------------------------------------------------------------------------------



(vi)    Prepare reports regarding prospective investments, which include
recommendations and supporting documentation necessary for the Board of
Directors to evaluate the prospective investments;
(vii)    Obtain reports (which may be prepared by Asset Manager or its
Affiliated Entities), where appropriate, concerning the value of prospective
Real Estate Assets of NRF;
(viii)    Negotiate and execute approved transactions related to Real Estate
Assets and other transactions; and
(ix)    Create or arrange for the creation of special purpose vehicles and make
such investments in Real Estate Assets through such special purpose vehicles on
behalf of NRF when necessary or advisable.
2.    Asset Management Services.
(i)    Investigate, select, and, on behalf of NRF, engage and conduct business
with such persons as Asset Manager or its Affiliated Entities deem necessary to
the proper performance of its obligations hereunder or under the Affiliated
Agreements, including but not limited to consultants, accountants, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, trust companies, title companies, custodians,
agents for collection, insurers, insurance agents, developers, construction
companies, property managers and any and all persons acting in any other
capacity deemed by Asset Manager or its Affiliated Entities necessary or
desirable for the performance of any of the foregoing services;
(ii)    Monitor applicable markets and obtain reports (which may be prepared by
Asset Manager or its Affiliated Entities) where appropriate, concerning the
value of the Real Estate Assets of NRF;
(iii)    Monitor and evaluate the performance of the Real Estate Assets of NRF,
provide daily management services to NRF and perform and supervise the various
management and operational functions related to NRF’s Real Estate Assets;
(iv)    Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Real Estate
Assets on an overall portfolio basis;
(v)    Engage and oversee the performance by the property managers of their
duties, including collection and proper deposits of rental payments and payment
of property costs and expenses and maintenance;
(vi)    Conduct periodic on-site property visits to some or all (as Asset
Manager or its Affiliated Entities deem reasonably necessary) of the Real Estate
Assets to inspect the physical condition of the Real Estate Assets and to
evaluate the performance of the property managers;

A-2

--------------------------------------------------------------------------------



(vii)    Review, analyze and comment upon the operating budgets, capital budgets
and leasing plans prepared and submitted by each property manager and aggregate
these property budgets into NRF’s overall budget;
(viii)    Coordinate and manage relationships between NRF and any joint venture
partners; and
(ix)    Provide financial and operational planning services and investment
portfolio management functions.
3.    Accounting and Other Administrative Services.
(i)    Manage and perform the various administrative functions necessary for the
management of the day-to-day operations of NRF;
(ii)    From time-to-time, or at any time reasonably requested by the Board of
Directors, make reports to the Board of Directors on Asset Manager’s performance
of Services to NRF under the Agreement;
(iii)    Make reports to the Board of Directors, at least annually, of the Real
Estate Assets that have been purchased by NRF;
(iv)    Coordinate with NRF’s independent auditors to prepare and deliver to
NRF’s audit committee an annual report covering Asset Manager’s compliance with
certain material aspects of this Agreement;
(v)    Provide or arrange for administrative services and items, legal and other
services, office space, office furnishings and equipment, technology, insurance,
human resources, payroll, benefits and other personnel and overhead items
necessary and incidental to NRF’s business and operations;
(vi)    Provide financial and operational planning services and portfolio
management functions;
(vii)    Maintain accounting data and any other information concerning the
activities of NRF as shall be needed to prepare and file all periodic financial
reports and returns required to be filed with the SEC and any other regulatory
agency, including annual financial statements;
(viii)    Maintain all appropriate books and records of NRF and its subsidiaries
in accordance with U.S. GAAP;
(ix)    Oversee tax and compliance services and risk management services and
coordinate with appropriate parties, including independent accountants and other
consultants, on related tax matters;
(x)    Supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of NRF;

A-3

--------------------------------------------------------------------------------



(xi)    Provide NRF with all necessary cash management services for NRF, its
subsidiaries and for their properties;
(xii)    Manage and coordinate with the transfer agent the distribution process
and payments to stockholders;
(xiii)    Consult with the officers of NRF and the Board of Directors, and
assist in evaluating and obtaining adequate insurance coverage based upon risk
management determinations;
(xiv)    Provide the officers of NRF and the Board of Directors with timely
updates related to the overall regulatory environment affecting NRF, as well as
managing compliance with such matters;
(xv)    Consult with the officers of NRF and the Board of Directors relating to
the corporate governance structure and appropriate policies and procedures
related thereto;
(xvi)    Oversee all reporting, record keeping, internal controls and similar
matters in a manner to allow NRF to comply with applicable law, including the
Sarbanes-Oxley Act of 2002; and
(xvii)    Prepare annual overall operating budgets for NRF, which shall be
submitted to the Board of Directors for its approval.
4.    Stockholder Services.
(i)    Manage communications with stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and
(ii)    Establish systems to assist in providing stockholder support and
services.
5.    Financing Services.
(i)    Identify and evaluate potential financing and refinancing sources,
engaging a broker if necessary;
(ii)    Negotiate terms, arrange and execute financing agreements;
(iii)    Manage relationships between NRF and its lenders; and
(iv)    Monitor and oversee the service of NRF’s debt facilities and other
borrowings.
6.    Disposition Services.
(i)    Consult with the Board of Directors and provide assistance with the
evaluation and approval of potential asset dispositions, sales or other
liquidity events; and

A-4

--------------------------------------------------------------------------------



(ii)    Structure and negotiate the terms and conditions of transactions
pursuant to which Real Estate Assets may be sold.
7.    Offering Services.
(i)    Oversee the preparation and execution of public and private offerings of
equity and debt, determination of the specific terms of the securities to be
offered by NRF or its subsidiaries, preparation of all offering and related
documents and obtaining all required regulatory approvals of such documents;
(ii)    Identify and negotiate with underwriting firms;
(iii)    Coordinate the due diligence process relating to participating
underwriting firms and their review of any registration statement and/or other
offering and NRF documents;
(iv)    Coordinate the preparation of and approve investor reports and other
materials contemplated to be used in the offerings;
(v)    Negotiate and coordinate with the transfer agent; and
(vi)    Perform all other services related to any offering, other than services
that (a) are to be performed by the underwriters, (b) NRF elects to perform
directly or (c) would require Asset Manager to register as a broker-dealer with
the SEC, FINRA or any state.
8.    Property Management Services.
(i)    Manage, operate, lease and maintain all properties or hire third parties
or Affiliated Entities to do the same;
(ii)    Employ and/or oversee a sufficient number of capable personnel to enable
it to properly manage, operate, lease and maintain the properties; and
(iii)    Prepare operating and capital budgets, marketing programs and leasing
guidelines.



A-5

--------------------------------------------------------------------------------



EXHIBIT B
ALLOCATION OF INVESTMENT OPPORTUNITIES
NorthStar Realty Finance Corp. (“NRF”) is externally managed by NSAM J-NRF Ltd,
a Jersey limited company (the “Asset Manager”) and an affiliate of NorthStar
Asset Management Group Inc. (“NSAM”), pursuant to that certain Amended and
Restated Asset Management Agreement (the “Agreement”), dated as of October 31,
2015, by and between NRF and the Asset Manager. This allocation policy
supersedes and replaces any allocation policy previously adopted by the Asset
Manager and approved by the NRF board of directors.
NRF’s investment strategy may be similar to that of, and may overlap with, the
investment strategies of other companies, funds or vehicles (collectively with
NRF, the “Managed Entities”) managed, advised or sub-advised by the Asset
Manager and its affiliated advisers and sub-advisers (collectively, as the
context may warrant, the “NSAM Group”). Certain of the Managed Entities and
other companies, funds or vehicles may be co-sponsored, co-branded or co-founded
by, or subject to a strategic relationship between, NSAM or one of its
affiliates, on the one hand, and a strategic or joint venture partner of NSAM,
on the other (collectively, “Strategic Vehicles”). Therefore, many investment
opportunities sourced by the NSAM Group or its strategic or joint venture
partners that are suitable for NRF may also be suitable for other Managed
Entities and/or Strategic Vehicles.
Each investment opportunity sourced by the NSAM Group will be allocated to one
or more of the Managed Entities, including NRF or, as applicable, affiliates of
NSAM (“Affiliated Entities”) or Strategic Vehicles, for which the NSAM Group
determines, in its sole discretion, the investment opportunity is most suitable.
When determining the entity for which an investment opportunity would be the
most suitable, the factors that the NSAM Group may consider include, without
limitation, the following:
(i)
investment objectives, strategy and criteria;

(ii)
cash requirements;

(iii)
effect of the investment on the diversification of the portfolio, including by
geography, size of investment, type of investment and risk of investment;

(iv)
leverage policy and the availability of financing for the investment by each
entity;

(v)
anticipated cash flow of the asset to be acquired;

(vi)
income tax effects of the purchase;

(vii)
the size of the investment;

(viii)
the amount of funds available;

(ix)
cost of capital;


B-1

--------------------------------------------------------------------------------



(x)
risk return profiles;

(xi)
targeted distribution rates;

(xii)
anticipated future pipeline of suitable investments;

(xiii)
the expected holding period of the investment and the remaining term of the
Managed Entity, or itself, if applicable;

(xiv)
affiliate and/or related party considerations; and

(xv)
whether a Strategic Vehicle has received a Special Allocation (as defined
below).

If, after consideration of the relevant factors, the NSAM Group determines that
an investment is equally suitable for multiple Managed Entities, including NRF,
Strategic Vehicles or Affiliated Entities, the investment will be allocated for
acquisition or origination by one or more of the Managed Entities, including
NRF, Strategic Vehicles or Affiliated Entities, as applicable, on a rotating
basis. If, after an investment has been allocated to NRF or any other Managed
Entity, Strategic Vehicle or Affiliated Entity, a subsequent event or
development, such as delays in structuring or closing on the investment, makes
it, in the opinion of the NSAM Group, more appropriate for a different entity to
fund the investment, the NSAM Group may determine to place the investment with
the more appropriate Managed Entity, Strategic Vehicle or Affiliated Entity
while still giving credit to the original allocation. In certain situations, the
NSAM Group may determine to allow more than one Managed Entity, including NRF,
Strategic Vehicle and/or Affiliated Entity, to co-invest in a particular
investment. In addition, Strategic Vehicles may receive special allocations of
investment opportunities that are initially presented to the NSAM Group by the
applicable strategic or joint venture partner (each, a “Special Allocation”). In
discharging its duties under this allocation policy, Asset Manager endeavors to
allocate all investment opportunities among the Managed Entities, Strategic
Vehicles and Affiliated Entities in a manner that is fair and equitable over
time.



B-2